Per Curiam. Appellant Stacey Eugene Johnson was convicted of capital murder and sentenced to death by lethal injection in a judgment entered November 24, 1997. The procedural background of this case is set out in Johnson v. State, 337 Ark. 609, 990 S.W.2d 553 (1999). Counsel for Appellant, David Lewis Clark, appeared for a hearing before this court on July 1, 1999, to show cause why he should not be held in contempt for failing to file Appellant’s brief as previously ordered by this court. Mr. Clark entered a guilty plea and stated that he had no excuse for failing to timely file the brief. As of the date of this hearing, no brief has been filed by Mr. Clark.  We hold that Mr. Clark is in contempt for failing to timely file Appellant’s brief, and we fine him $250. Mr. Clark is removed as counsel for Appellant, and a copy of this opinion will be forwarded to the Committee on Professional Conduct. We hereby appoint Didi Sailings to represent Appellant in this matter, and we direct the Clerk of this court to set a new briefing schedule.